Citation Nr: 0211917	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable initial evaluation for 
postoperative residuals of a hemorrhoidectomy.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for 
residuals of a hemorrhoidectomy and assigned an initial 
noncompensable rating.  


FINDING OF FACT

The residuals of the veteran's in-service hemorrhoidectomy 
have not, at any time during the appeal period, been 
productive of more than mild overall impairment.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for 
postoperative residuals of a hemorrhoidectomy are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.1, 4.7, 4.10, and 4.114, Code 7336 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1999 rating decision, March 2000 statement of the 
case, and April 2002 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  Further, the 
April 2002 supplemental statement of the case explained the 
provisions of the VCAA and gave additional notice of the 
evidence needed to substantiate the claims on appeal.  The 
veteran has not identified any additional evidence that might 
help substantiate his claim that VA might assist him in 
obtaining.  Accordingly, the appellant has been properly 
apprised of the notice provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured available service medical 
records, private medical records, and relevant VA 
examinations.  Because the veteran has not pointed to any 
unobtained additional evidence and the record does not 
reflect any such evidence, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's hemorrhoid disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures, warrant a 
20 percent evaluation.  A 10 percent rating is to be assigned 
for large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing recurrences.  Mild or 
moderate hemorrhoids are to be evaluated as noncompensably 
disabling.  38 C.F.R. Part 4, Code 7336.  

The veteran's separation examination, dated in January 1955, 
shows that he underwent a hemorrhoidectomy during service.  
He recovered uneventfully and, on that examination, no 
pertinent complaints or abnormal clinical findings were 
noted.  

Private treatment records, dated from March 1997 to April 
1998 do not reflect any complaints, abnormal clinical 
findings, or treatment for hemorrhoids.  

The report of a VA examination in October 1998 notes the 
veteran's report that, when his hemorrhoids should flare up, 
he would use hot water soaks or a suppository.  On 
examination, the rectal sphincter tone was good and there was 
no evidence of fecal leakage.  No fissure was evident.  The 
examiner noted that there were one or two small hemorrhoids 
present, but there was no evidence of thrombosis or bleeding.  
The examiner commented that the veteran reportedly did have 
episodic flare-ups of his hemorrhoids.  

On his substantive appeal, the veteran indicated that the VA 
examiner failed to consider his report that he had flare-ups 
of his hemorrhoids at least once a week and that the 
condition was extremely painful at such times.  He also 
stated that he would see blood spotting with each bowel 
movement, which could be two to three times daily.  In 
addition, he reported that he would have discomfort for two 
to three days after each flare-up.  

Another VA compensation examination was conducted in July 
2000.  That examiner noted that 

He is overall generally well and his quality of 
life is more or less unaffected though he does have 
intermittent flare-ups of rectal pain and some 
bleeding from his rectum.  However, he does not 
experience symptoms of profuse bleeding such as 
anemia, shortness of breath, chest pain or 
palpitations.  He also denies loss of appetite or 
loss of weight.  

The veteran also reported that he had been told by a 
physician two years previously that he had hemorrhoids on 
rectal examination.  However, on colonoscopy just one month 
prior to that examination, there was no evidence of internal 
hemorrhoids.  The veteran described his current bowel habits 
as generally regular, with two or three semi-solid stools per 
day.  He indicated that he would often leak from his anal 
area and had to wear two to three pads per day, with 
intermittent rectal bleeding.  He denied any other 
constitutional symptoms whatsoever.  On examination, there 
was no evidence of any skin tags.  There was some fecal 
soiling of the perianal area, but no obvious leakage, rash, 
or pruritus.  Sphincter tone was good and no fissure was 
palpated, although the veteran did have some non-specific 
tenderness of the lateral rectal wall.  Stool was guaiac 
negative.  The examiner stated that there was no evidence of 
internal or external hemorrhoids and no evidence of bleeding.  

The July 2000 examiner further commented that it appeared 
that the veteran's hemorrhoids had resolved and there was no 
evidence of anemia or malnutrition from hemorrhoids.  While 
noting the bowel habits and symptoms reported by the veteran, 
the examiner reiterated that there was no evidence of 
internal or external hemorrhoids or bleeding at that time.  
He concluded that the hemorrhoid disability "should have no 
impact on his ability to perform daily activities or usual 
occupation."  

Despite the symptoms expressed by the veteran, there simply 
is no medical evidence to corroborate that such symptoms are 
due to his hemorrhoid disability.  Although an examiner in 
1998 noted one or two small hemorrhoids, the most recent 
examiner specifically found no evidence of any hemorrhoids 
whatsoever.  There is no medical evidence at all that the 
veteran has, in recent years, had large or thrombotic, or 
irreducible hemorrhoids, or any redundant tissue, as evidence 
of frequent recurrences, as required for a 10 percent rating 
under Code 7336.  Although the veteran has reported daily 
spotting of blood, there is no medical evidence of any such 
bleeding due to hemorrhoids.  Despite the veteran's reported 
symptoms, there simply is no medical evidence that his 
hemorrhoid disability produces more than mild overall 
impairment.  There is no medical evidence from which the 
Board can conclude that the disability produces more than 
moderate impairment, so as to warrant a compensable 
evaluation.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized since service for 
treatment of his hemorrhoid disability.  Neither does the 
record reflect marked interference with employment, despite 
the veteran's testimony regarding of pain and bleeding.  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of his hemorrhoids.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A compensable initial rating for residuals of a 
hemorrhoidectomy is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

